Case 2:18-cv-01844-GW-KS Document 663 Filed 04/15/20 Page 1of2 Page ID #:44936

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 18-1844-GW-PLAx Date _April 15, 2020
Title BlackBerry Limited v. Facebook, Inc. et al Page 1 of2

 

 

Present: The Honorable GEORGE H. WU, UNITED STATES DISTRICT JUDGE

 

 

 

Javier Gonzalez None Present
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff(s) Attorneys Present for Defendant(s)
None Present None Present

Proceedings: INCHAMBERS - ORDER PERMITTING PARTIES TO FILE
ADDITIONAL SUPPLEMENTAL BRIEFS REGARDING 35 U.S.C. § 101

In a previous ruling, the Court stated that no further information about 35 U.S.C. § 101 was
required in the parties’ responsive supplemental claim construction briefs. Docket No. 660. The
Court has now reviewed all of the parties’ supplemental claim construction briefs (including each
patties’ position that 35 U.S.C. § 112 § 6 should not be applied). See Docket Nos. 658, 659, 661,
662. Based on that review, BlackBerry is permitted to file an additional supplemental brief by
April 23, 2020, not to exceed seven pages, that addresses the 35 U.S.C. § 101 arguments made in
WhatsApp’s opening supplemental claim construction brief. See Docket No. 659 at 5-7; see also
Docket No. 661 at 1 n.1 (requesting opportunity for same). In responding to the arguments,
BlackBerry should address WhatsApp’s assertion that “the claims are invalid under § 101
regardless of which side’s constructions are adopted.” Jd. at 5 (emphasis added). BlackBerry
should also consider addressing the 35 U.S.C. § 101 determination of unpatentability reached in
the recent Federal Circuit opinion of Ericsson Inc. v. TCL Commc'n Tech. Holdings Ltd.,, No.
2018-2003, 2020 WL 1856498 (Fed. Cir. Apr. 14, 2020). Because the parties’ § 101 dispute for
the ’236 Patent stems from Defendants’ summary judgment motion (Docket No. 540), Defendants
will be permitted to file a reply supplemental brief not to exceed five pages by April 30, 2020.

In light of the current coronavirus pandemic and the Orders of the Chief Judge Nos. 20-02,
20-03, and 20-05, the April 20, 2020 hearing on the parties’ supplemental claim construction

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
Case 2:18-cv-01844-GW-KS Document 663 Filed 04/15/20 Page 2of2 Page ID #:44937

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 18-1844-GW-PLAx Date _April 15, 2020
Title BlackBerry Limited v. Facebook, Inc. et al Page 2o0f2

 

 

disputes and 35 U.S.C. § 101 invalidity dispute for the ’236 Patent (see Docket No. 657) is taken
off-calendar. The Court expects to issue a fentative ruling after the additional briefs contemplated
by this Order have been filed. The tentative ruling will include instructions for either party to file

a succinct request for hearing.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
